Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With respect to claim 14, it’s unclear if “said storage container” is referring back to “a storage container” of claim 1 or “a storage container” of claim 13.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 2, 5, 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10,451,339 B1 (Wantland) in further view of US Patent 4,112,539 (Hagen).
With respect to claim 1, Wantland shows a divider assembly (210, Fig.3) to be mounted in a storage container (202) for dividing the storage container during use, the divider assembly comprising: a guiding rail (256, Fig.3) having a first surface and a second surface aligned facing each other and extending in a sliding direction (Fig.5, flange 260 and top flange that makes up the U-shaped channel 258); a slider (250) slidably movable in said guiding rail; and a divider (210) attached to said slider and movable with said slider in the storage container for dividing the storage container into sections. 
With respect to claim 1, Wantland doesn’t show the slider has two slider arms, and ball-shaped roller. Hagen shows the slider (18 and 30) for a divider assembly (12) including: at least two slider arms (top and bottom arms of 30 each formed of sections 34&38, Fig2) extending in opposite directions (upward and downward), each slider arm having at least one ball-shaped roller (42), said ball-shaped rollers rolling on at least one of said first surface (top 24) or said second surface (bottom 24) of said guiding rail (16) when said slider moves in the sliding direction.  It would have been obvious to modify the slider of Wantland, such that it has two arms with ball-shaped roller, such as shown by Hagen, in order to further facilitate the sliding motion of the divider in the storage container.
With respect to claim 2, the combination shows (Hagen) wherein: said ball-shaped rollers (42) include first and second ball-shaped rollers (Fig.1); each slider arm  has at least one first ball-shaped roller (42, Fig.1) rolling on said first surface (top 24) of said guiding rail when said divider moves in the sliding direction; and at least one slider arm has at least one second ball-shaped roller (bottom 42) rolling on said second surface (bottom 24) of said guiding rail (16, Fig.2) when said divider moves in the sliding direction.  
With respect to claim 5, the combination shows (Hagen), alternatively the slider is just element 30, which further comprises at least one support member (18) disposed on said slider so as to support at least one of said first ball-shaped roller (42) toward said first surface of said guiding rail or so as to support said second ball-shaped roller toward said second surface of said guiding rail (via raceway 28).  
With respect to claim 8, the combination shows (Hagen) wherein each slider arm (at 38) has oppositely oriented roller housings (40) for accommodating said first ball-shaped roller (42) and said second ball-shaped roller (42).  
With respect to claim 9, the combination (Hagen) shows wherein each slider arm has at least one cut-out portion (40) for providing a predetermined thickness.  
With respect to claim 10, the combination (Wantland) shows wherein said guiding rail (256, Fig.3) is configured to extend along said storage container (Fig.3).  
With respect to claim 11, the combination shows (Wantland) wherein said guiding rail (256) has a C-shaped cross-section (Fig.5).  
With respect to claim 12, the combination shows (Wantland) a cooling device (refrigerator) comprising the divider assembly according to claim 1.  
With respect to claim 13, the combination shows (Wantland) which further comprises a body (102), a door (128) providing access into said body, and a storage container (134, Fig.2) mounted onto said door.
4.	Claims 1-5, 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,269,600 (Arreola) in further view of US Patent 4,112,539 (Hagen).
With respect to claim 1, Arreola shows a divider assembly (28, 20, 22) to be mounted in a storage container (10) for dividing the storage container during use, the divider assembly comprising: a guiding rail (20/22) having a first surface (top 25, Fig.4) and a second surface (bottom 25, Fig.4) aligned facing each other and extending in a sliding direction; a slider (32) slidably movable in said guiding rail; and a divider (28) attached to said slider and movable with said slider in the storage container for dividing the storage container into sections. 
With respect to claim 1, Arreola doesn’t show the slider has two slider arms, and ball-shaped roller.  Hagen shows the slider (18 and 30) for a divider assembly (12) including: at least two slider arms (top and bottom arms of 30 each formed of sections 34&38, Fig2) extending in opposite directions (upward and downward), each slider arm having at least one ball-shaped roller (42), said ball-shaped rollers rolling on at least one of said first surface (top 24) or said second surface (bottom 24) of said guiding rail (16) when said slider moves in the sliding direction.  It would have been obvious to modify the slider of Arreola, such that it has two arms with ball-shaped roller, such as shown by Hagen, in order to further facilitate the sliding motion of the divider in the storage container.
With respect to claim 2, the combination shows (Hagen) wherein: said ball-shaped rollers (42) include first and second ball-shaped rollers (Fig.1); each slider arm has at least one first ball-shaped roller (42, Fig.1) rolling on said first surface (top 24)of said guiding rail (16) when said divider moves in the sliding direction; and at least one slider arm has at least one second ball-shaped roller (bottom 42) rolling on said second surface (bottom 24) of said guiding rail (Fig.2) when said divider moves in the sliding direction.  
With respect to claim 3, the combination shows (Arreola) wherein said slider (32) has a tab housing (38, Fig.6) into which said divider (28) is attached.  
With respect to claim 4, the combination shows (Arreola) wherein said divider (28) has a connection tab (30, Fig.2) for connection of said divider (28) to said tab housing (38).  
With respect to claim 5, the combination shows (Hagen), alternatively the slider is just element 30, which further comprises at least one support member (18) disposed on said slider so as to support at least one of said first ball-shaped roller (42) toward said first surface of said guiding rail or so as to support said second ball-shaped roller toward said second surface of said guiding rail (via raceway 28).  
With respect to claim 8, the combination shows (Hagen) wherein each slider arm (at 38) has oppositely oriented roller housings (40) for accommodating said first ball-shaped roller (42) and said second ball-shaped roller (42).  
With respect to claim 9, the combination (Hagen) shows wherein each slider arm has at least one cut-out portion (40) for providing a predetermined thickness.  
With respect to claim 10, the combination (Arreola) shows wherein said guiding rail (20, Fig.3) is configured to extend along said storage container (10, Fig.3).  
With respect to claim 11, the combination shows (Arreola) wherein said guiding rail (20/22, Fig.5) has a C-shaped cross-section (Fig.5).  
5.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10,451,339 B1 (Wantland) in view of US Patent 4,112,539 (Hagen) in further view of US 2006/0152123 A1 (Collins).
With respect to claim 14, the combination shows (Wantland) wherein said storage container (134, Fig.2) has a bottom wall extending perpendicularly relative to said door (128) upon mounting said storage container onto said door, said door (128) intersects said bottom wall at a rear edge (Fig.2) but doesn’t show the guide rail on the rear edge. Collins shows a divider assembly (98) where the guiding rail (110, Fig.3, Fig.2) is disposed on said rear edge of the door (20).  It would have been obvious to one having ordinary skill in the art to use the divider assembly of Wantland in view of Hagen, on the container on the door of the refrigerator,  such as shown by Collins, in order to easily access and organize the items in the storage container on the door of the refrigerator and easily adjust the space when needed. 
Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320. The examiner can normally be reached M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIWOT E TEFERA/Examiner, Art Unit 3637